Case 1:19-cv-01480-LMB-MSN Document 24 Filed 08/19/20 Page 1 of 11 PageID# 130




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA


                                        Alexandria Division


 Gordon L. Atkeison,                               )
      Petitioner,                                  )
                                                   )
 V.                                                )                 l:19cvl480(LMB/MSN)
                                                   )
 Harold W.Clarke,                                  )
       Respondent.                                 )

                                    MEMORANDUM OPINION


         Gordon L. Atkeison("Atkeison" or "petitioner"), a Virginia inmate proceeding pro sq,

 has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254,challenging the

 constitutionality ofthe sentence imposed for his malicious wounding conviction entered in

 Powhatan County Circuit Court. £Dkt. No. 1]. Respondent has filed a Motion to Dismiss, with

 a supporting brief, and Atkeison has filed responsive materials pursuant to Roseboro v. Garrison.

 528 F.2d 309(4th Cir. 1975). Accordingly, respondent's motion is ripe for disposition. For the

 reasons that follow, respondent's Motion to Dismiss will be granted, and the petition dismissed.

                                      I. Procedural History

         Atkeison pleaded guilty in the circuit court on December 11, 2015 to malicious wounding

 and was sentenced on March 24, 2016 to 20 years in prison with 11 years suspended. (Case No.

 CR14000138-00). The Court of Appeals of Virginia denied Atkeison's petition for appeal on

 December 29, 2016, Atkeison v. Commonwealth. Record No. 0919-16-2(hereinafter"CAV R. at

      ^"), in an opinion summarizing the evidence as follows:

         [T]he evidence ... established that appellant, without provocation, attacked his
         uncle while he was asleep, cutting the victim with a box cutter on the face and
         chest, before fleeing from the house. The victim's wounds required twenty-one
         stitches, and he also lost a tooth. The victim believed appellant's use of alcohol
         may have been a factor in the attack. Appellant testified at the sentencing
         hearing that his uncle had sexually abused him when he was a child, an allegation
Case 1:19-cv-01480-LMB-MSN Document 24 Filed 08/19/20 Page 2 of 11 PageID# 131
Case 1:19-cv-01480-LMB-MSN Document 24 Filed 08/19/20 Page 3 of 11 PageID# 132
Case 1:19-cv-01480-LMB-MSN Document 24 Filed 08/19/20 Page 4 of 11 PageID# 133
Case 1:19-cv-01480-LMB-MSN Document 24 Filed 08/19/20 Page 5 of 11 PageID# 134
Case 1:19-cv-01480-LMB-MSN Document 24 Filed 08/19/20 Page 6 of 11 PageID# 135
Case 1:19-cv-01480-LMB-MSN Document 24 Filed 08/19/20 Page 7 of 11 PageID# 136
Case 1:19-cv-01480-LMB-MSN Document 24 Filed 08/19/20 Page 8 of 11 PageID# 137
Case 1:19-cv-01480-LMB-MSN Document 24 Filed 08/19/20 Page 9 of 11 PageID# 138
Case 1:19-cv-01480-LMB-MSN Document 24 Filed 08/19/20 Page 10 of 11 PageID# 139
Case 1:19-cv-01480-LMB-MSN Document 24 Filed 08/19/20 Page 11 of 11 PageID# 140
